Case 2:03-cr-00174-MRH Document 254-4 Filed 11/02/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

)
)
) .
V. ) Criminal No. 03-174
) Judge Hornak
) .
)
)

DON RAOUL HOUGH

EXH/BIT-D) ~
NOTICE

Now comes the defendant by his counsel, James.J. Brink, Esq., to

respond to the Order of Court entered on October 1, 2020 (ECF Doc.‘No. 246) as

follows:
1. Upon review of the CM/ECF docket, the only "live" motions pending

which "should be treated as operative by the Court" are identified as ECF Doc.

No. 193 and ECF Doc. No. 244.
| Respectfully submitted,

BRINK LAW OFFICES, P.C.

By

/s James J. Brink
James J. Brink, Esq.
Pa. I.D. No. 61690
Counsel for Defendant

 

 
